Case 1:16-cv-00671-RM-NRN Document 260 Filed 12/11/18 USDC Colorado Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Case No. 16-cv-00671-RM-NRN

   ISABEL VALVERDE
   MARIA SIMON; and those similarly situated

         Plaintiffs,
   v.

   XCLUSIVE STAFFING, INC.;
   XCLUSIVE MANAGEMENT, LLC D.B.A. XCLUSIVE STAFFING;
   XCLUSIVE STAFFING OF COLORADO, LLC;
   DIANE ASTLEY;
   OMNI INTERLOCKEN COMPANY, L.L.C.;
   OMNI HOTELS MANAGEMENT CORPORATION; and
   MARRIOTT INTERNATIONAL, INC.

         Defendants.


   Civil Case No. 17-cv-01602-RM-NRN

   JOSE TREJO;
   MARISOL TREJO;
   OBDULIA JULIE CORTES;
   VILMA DE JESUS ALVARENGA CARRANZA; and those similarly situated

         Plaintiffs,
   v.

   XCLUSIVE STAFFING, INC.;
   XCLUSIVE MANAGEMENT, LLC D.B.A. XCLUSIVE STAFFING;
   XCLUSIVE STAFFING OF COLORADO, LLC;
   DIANE ASTLEY; and
   WESTIN DIA OPERATOR, LLC,

         Defendants.


                          JOINT STATEMENT OF CLARIFICATION
Case 1:16-cv-00671-RM-NRN Document 260 Filed 12/11/18 USDC Colorado Page 2 of 11




                                         I.    INTRODUCTION

           This memorandum responds to the Court’s concerns about considering approval of a Rule

   23 settlement that would benefit and bind solely a class of Colorado employees without providing

   notice to a nationwide class of employees who could opt-in to this case to assert claims against

   Defendants under the FLSA. Valverde, ECF Doc. 259; see Trejo, ECF Doc. 69 (same). As the

   Court is aware, on August 31, 2018, the Court issued an order “conditionally certifying” a

   nationwide FLSA class in one of the two actions. See Valverde, ECF Doc. 248. Soon after, the

   Parties agreed to mediate, and, on motion of the Parties, the Court stayed the conditional

   certification order pending settlement. See Valverde, ECF Doc. 252; Trejo, ECF Doc. 65. At the

   Parties’ mediation, Plaintiffs accepted an offer from Defendants to settle all claims in both complaints on

   behalf of a Colorado Rule 23 class only, without FLSA opt-in notices being provided to employees

   outside of Colorado.

           Plaintiffs appreciate the Court’s concern, which raises important questions about the

   differences between Rule 23 class actions and FLSA opt-in rights under 29 U.S.C. § 216(b). The

   Parties, here, address the Court separately because of their different duties and responsibilities

   regarding the settlement.

                    II.    PLAINTIFFS’ STATEMENT OF CLARIFICATION

           Plaintiffs and Plaintiffs’ counsel appreciate the Court’s concern for the putative FLSA

   class. In a class action, settlement robs the Court of the benefits of an adversarial proceeding, and

   the Court must stand as a bulwark against collusive conduct by the parties at the expense of the

   class. But this case does not raise those concerns. Plaintiffs were offered a settlement for them and

   the putative Colorado Rule 23 class. They and their counsel have fiduciary duties to that class—


                                                       2
Case 1:16-cv-00671-RM-NRN Document 260 Filed 12/11/18 USDC Colorado Page 3 of 11




   and no such duties to employees outside of Colorado—and they accepted this agreement because

   it is in the best interests of that class.

           The existence of a conditionally certified “FLSA class” did not, and should not, affect

   Plaintiffs’ decision to accept Defendants’ class settlement offer. As explained below, Plaintiffs

   only duty was to the putative Rule 23 class. And while the Court has ordered Plaintiffs to provide

   notice to other workers outside of Colorado of their opportunity to join this case, the Court has

   ample discretion to manage the notice process consistent with the interests of judicial economy

   and fairness. Permitting this settlement to proceed without that notice—assuming the settlement is

   later approved by the Court—would be an appropriate exercise of that discretion.

   A. The Court’s Discretion in Managing Joinder of “Similarly Situated” Employees to a
      Collective Action

           The Court has ample discretion in managing notice and opt-ins in FLSA collective actions,

   i.e., the statutory right of employees to bring an action “in any Federal or State court of competent

   jurisdiction by any one or more employees for and in behalf of himself or themselves and other

   employees similarly situated.” See Hoffmann-La Roche v. Sperling, 493 U.S. 165, 167-168 (1989)

   (quoting 29 U.S.C. § 216(b) and emphasis added). According to the Supreme Court, “[t]he Court

   has authority to manage the process of joining multiple parties in a manner that is orderly, sensible,

   and not otherwise contrary to statutory commands or the provisions of the Federal Rules of Civil

   Procedure.” Id. at 170.

           The broad authority to oversee and manage the notice process has spawned a myriad of

   approaches to providing notice and joining “similarly situated” employees to an already existing

   FLSA action. See Thiessen v. GE Capital Corp., 267 F.3d 1095, 1102 (10th Cir. 2001) (“Federal

   district courts have adopted or discussed at least three approaches to determining whether plaintiffs

                                                     3
Case 1:16-cv-00671-RM-NRN Document 260 Filed 12/11/18 USDC Colorado Page 4 of 11




   are ‘similarly situated’ for purposes of § 216(b).”). And while the two-step ad hoc approach

   applied in this case is certainly the most widely applied in the District of Colorado, “there is no

   statutory mandate for any initial determination” “conditionally certifying” a class. In re Chipotle

   Mexican Grill, Inc., 17-1028, 2017 WL 4054144, at *3 (10th Cir. Mar. 27, 2017); see Myers v.

   Hertz Corp., 624 F.3d 537, 555 n.10 (2d. Cir. 2010) (observing that the FLSA does not require

   conditional certification and that “certification is neither necessary nor sufficient for the existence

   of a representative action under FLSA, but may be a useful case management tool for district courts

   to employ in appropriate cases.”). Other approaches are equally acceptable. For instance, it is also

   well within a Court’s discretion to allow permissive joinder at the outset of a case—without

   “conditional certification” or distribution of notice—by any employee that wishes to join and then

   shift the burden onto the employer to show misjoinder under Rule 21. In re Chipotle Mexican

   Grill, Inc., 2017 WL 4054144, at *3.

          Of importance here and unlike Rule 23 certification, the Court’s exercise of its discretion

   to manage notice to “similarly situated” employees of a FLSA action in no way impacts the

   substantive rights of persons who have not yet joined the action. Notice itself is an exercise of the

   Court’s discretion to manage the action, not the granting of any formal class status for the

   employees who may have a right to join it. See Hoffmann-La Roche, 493 U.S. at 167-72 (noting

   that, rather than overseeing the timing and content of notices at an early stage, a court could decline

   to manage the opt-in process entirely, and simply “wait[] passively for objections about the manner

   in which consents were obtained”). And, in a FLSA case, a “similarly situated” person may only

   join as a party when “he gives his consent in writing to become such a party and such consent is

   filed in the court in which such action is brought.” 29 U.S.C. § 216(b). See also Morgan v. Family


                                                     4
Case 1:16-cv-00671-RM-NRN Document 260 Filed 12/11/18 USDC Colorado Page 5 of 11




   Dollar Stores, Inc., 551 F.3d 1233, 1259 (11th Cir. 2008) (noting that “conditional certification”

   of a collective action is a device to facilitate notice to potential class members and does not actually

   “create a class of plaintiffs” for a FLSA collective action). Indeed, “similarly situated” employees

   can opt-in at any time, even before conditional certification. See, e.g., Sperling v. Hoffman-La

   Roche, Inc., 862 F.2d 439, 440 (3d Cir. 1988) (declining to disturb district court’s denial of

   defendant’s request to invalidate 400 consents that were obtained and filed without court

   approval), aff’d, 493 U.S. 165, 169 (1989).

          By contrast, a Rule 23 certification order instantly adds members of the certified class as

   parties and instantly imbues the named plaintiffs and class counsel with all the rights and

   responsibilities of Rule 23 class representatives. See Fed. R. Civ. P. 23. As the Supreme Court

   explained:

                  More fundamentally, … a putative class acquires an independent
                  legal status once it is certified under Rule 23. Under the FLSA, by
                  contrast, “conditional certification” does not produce a class with an
                  independent legal status, or join additional parties to the action.

   Genesis HealthCare Corp. v. Symczyk, 569 U.S. 66, 75 (2013).

   B. Plaintiffs’ Duties to the Conditionally Certified FLSA Class and the Putative Rule 23
      Class

          The different statuses of “conditionally” certified FLSA classes and certified Rule 23

   classes triggers a different set of duties for Plaintiffs’ and Plaintiffs’ counsel respecting putative

   FLSA class members and putative Rule 23 class members. Not only does an order conditionally

   certifying a FLSA class not transform the rights of putative class members absent their decision to

   affirmatively opt-in to the case, it also does not give the named plaintiff and his counsel duties to

   those absent class members. See, e.g., Jones v. Casey's Gen. Stores, 517 F. Supp. 2d 1080, 1085


                                                      5
Case 1:16-cv-00671-RM-NRN Document 260 Filed 12/11/18 USDC Colorado Page 6 of 11




   (S.D. Iowa 2007) (analyzing the difference between FLSA collective actions and Rule 23 class

   actions and finding “the reasoning for finding that class counsel owe a fiduciary duty to putative

   class members prior to class certification is inapplicable in the context of "opt-in" collective

   actions….”). At most, a named plaintiff’s duty to opt-ins is triggered when a consent to join is

   filed, not when notice is permitted through “certification.” See Mickles v. Country Club Inc., 887

   F.3d 1270, 1278 (11th Cir. 2018) (“Thus, conditional certification is solely for notice purposes and

   does nothing to determine if a party becomes a plaintiff.”). And even after an opt-in, that duty is

   limited to the agency relationship conferred in the consent to join form. See Ruiz v. Act Fast

   Delivery of Colo., Inc., No. 14-cv-00870-MSK-NYW, ECF No. 132, 2017 U.S. Dist. LEXIS 4821,

   at *16 n.5 (D. Colo. Jan. 9, 2017) (a named Plaintiff’s ability to settle on behalf of FLSA opt-ins

   without notice relies on a conferral of authority to settle on behalf of opt-ins in the consent to join

   form). This is because, unlike Rule 23 class members, “every individual opting in to a collective

   action ‘has party status the same status in relation to the lawsuit as the named plaintiffs.’” Id. at *

   15 (quoting Halle v. West Penn Allegheny Health Sys., Inc., 842 F.3d 215, 225 (3d Cir. 2016) and

   citing Wright, Miller & Kane, Federal Practice and Procedure, Civil 3d § 1807).

          This is in stark contrast to a Rule 23 action, where a fiduciary relationship exists between

   named plaintiffs and putative class members pre-certification. In re Bluetooth Headset Prods.

   Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011) (“Prior to formal class certification, there is an even

   greater potential for a breach of fiduciary duty owed the class during settlement.”). For this reason,

   courts must guard against a named plaintiff leveraging his class claim for his personal advantage:

                  [W]hen a plaintiff has voluntarily assumed the fiduciary role of a
                  class representative, before the putative class claims may be
                  dismissed, a court must determine whether the settling plaintiff has


                                                     6
Case 1:16-cv-00671-RM-NRN Document 260 Filed 12/11/18 USDC Colorado Page 7 of 11




                  used the class action claim for unfair personal advantage, with
                  prejudice to absent putative class members.

   Gardner v. Sprint/United Management Co., 2009 WL 1917408 at *3 (D. Kan. Jul. 2, 2009) (citing

   Shelton v. Pargo, Inc., 582 F.2d 1298, 1314 (4th Cir.1978) (A court must consider “whether the

   settling plaintiff has used the class action claim for unfair personal aggrandizement in the

   settlement, with prejudice to absent putative class members.”)). Because the same fiduciary duties

   do not exist in FLSA collective actions before putative class members have opted in to the case,

   the same concerns do not arise.

   C. Plaintiffs’ Decision to Accept an Offer of Settlement for a Rule 23 Colorado Class Only

          It is exactly this difference between the duty of a named plaintiff to a conditionally certified

   FLSA class that has yet to opt-in and the duty of a named plaintiff to a putative Rule 23 class that

   drives the appropriateness of the settlement here. After all, Plaintiffs did not use a class claim for

   personal benefit. Rather, they have accepted a settlement on behalf of the only Rule 23 class they

   seek to represent.1 And whereas Plaintiffs have no duty to “similarly situated” employees outside

   of Colorado that have yet to opt-in to the action, they have an ongoing fiduciary duty to the putative

   Rule 23 Colorado state-law class. When presented with a settlement offer for the Colorado Rule

   23 class only, they had to consider that duty.

          Most importantly, Plaintiffs had to weigh the risks to the putative Rule 23 class in not

   accepting. Plaintiffs were faced with the hurdle of class certification followed by uncertainty as to



   1
     The Trejo Plaintiffs still also seek to represent a nationwide RICO class. But the Magistrate
   Judge issued a Report and Recommendation recommending dismissal of that claim. See Trejo,
   ECF Doc. 45 (R&R). Plaintiffs objected, and the Court has yet to rule. Trejo, ECF Doc. 52
   (objection). Given the uncertainty, its reasonable for Plaintiffs to proceed in settlement on their
   only other class: the Colorado State Law Rule 23 Class.

                                                     7
Case 1:16-cv-00671-RM-NRN Document 260 Filed 12/11/18 USDC Colorado Page 8 of 11




   liability. Against that backdrop, they had to accept the bird-in-the-hand offered by Defendants,

   which Plaintiffs proffer is a significant settlement for a large class. And the Court will later have

   an opportunity to consider whether to approve the settlement as fair and reasonable. Fed. R. Civ.

   P. 23(e).

          The Court should also know that, at least initially, Plaintiffs were wary that Defendants

   would use prolonged settlement negotiations to run out the clock on the statute of limitations for

   FLSA claims in other states, as an important difference between FLSA collective action claims

   and Rule 23 class claims is that the statute of limitations on claims of absent class members

   continues to run in FLSA collective actions. But that is no longer a concern. Plaintiffs secured

   tolling of these FLSA claims for all employees who could bring the FLSA claims at issue in this

   case and sought a stay of the notice order during negotiations so that notice could still be given—

   with the benefit of tolling—to non-Colorado employees if the Colorado settlement were to fail.

   The Parties propose extending this stay and tolling through final approval. See Valverde, ECF Doc.

   257; Trejo, ECF Doc. 68. Thus, at worst, “similarly situated” employees in other states maintain

   any FLSA claims they may have and will benefit from the tolling put in place here.

          Plaintiffs also understand that the proposed settlement does not “moot” the Court’s

   conditional certification order. See Valverde, ECF Doc. 257 at 3; Trejo, ECF Doc. 68 at 3. Plaintiffs

   fully recognize that they are currently obligated by Court order to issue notice of the conditionally

   certified FLSA class. Valverde, ECF Doc. 248 (conditional certification order). But the settlement

   offer does not extend to non-Colorado employees. And if the settlement is approved, there will be

   no action for those non-Colorado employees to join, no settlement for them to benefit from, and

   no named Plaintiff to represent them. After all, FLSA notice is meant to notify similarly situated


                                                    8
Case 1:16-cv-00671-RM-NRN Document 260 Filed 12/11/18 USDC Colorado Page 9 of 11




   employees of their right to join an existing action, not of their rights under the FLSA generally.

   See Hoffmann-La Roche, 493 U.S. at 170 (notice provides “accurate and timely notice concerning

   the pendency of the collective action, so that [similarly situated employees] can make informed

   decisions about whether to participate.”). Thus, given this Court’s discretion in managing joinder

   of “similarly situated” employees in a FLSA case, supra at Section II.A, and Plaintiffs’ careful

   exercise of their fiduciary duties in accepting an offer of settlement on behalf of a Colorado Rule

   23 class, supra at Section II.B, Plaintiffs request that the notice order be stayed pending final

   approval of the settlement and withdrawn if the settlement is approved.

                 III.    DEFENDANTS’ STATEMENT OF CLARIFICATION

          For the reasons stated by Plaintiffs in Section II.A, supra, Defendants agree that neither

   the FLSA, nor the Federal Rules of Civil Procedure, nor applicable case law require the Court to

   ensure that notice of an opportunity to join these cases be sent to potential FLSA opt-in members.

   The Court may, in its discretion, continue to stay its conditional certification order until a Rule 23

   class action settlement is approved, and then dismiss these cases – either with or without expressly

   vacating its conditional certification order.

                                                         Respectfully submitted,

                                                         s/Alexander Hood
                                                         Alexander Hood
                                                         David Seligman
                                                         Towards Justice
                                                         1410 High Street, Suite 300
                                                         Denver, CO 80218
                                                         Tel.: 720-239-2606
                                                         Fax: 303-957-2289
                                                         Email: alex@towardsjustice.org



                                                     9
Case 1:16-cv-00671-RM-NRN Document 260 Filed 12/11/18 USDC Colorado Page 10 of 11




                                            Attorneys for Plaintiffs

                                            s/Matthew M. Morrison
                                            Jonathon M. Watson
                                            Matthew M Morrison
                                            633 17th Street, Suite 3000
                                            Denver, CO 80202
                                            Telephone: (303) 297-2900
                                            Facsimile: (303) 298-0940
                                            Email: jwatson@shermanhoward.com
                                            Email: mmorrison@shermanhoward.com

                                            Attorneys for Defendants




                                       10
Case 1:16-cv-00671-RM-NRN Document 260 Filed 12/11/18 USDC Colorado Page 11 of 11




                                        Certificate of Service

          I hereby certify that on December 11, 2018 I served a true and correct copy of the
   forgoing on the individuals below pursuant to Fed. R. Civ. P. 5.


                                                       s/Alexander Hood
                                                       Alexander Hood
                                                       Attorney for Plaintiffs




                                                  11
